In a habeas corpus proceeding, defendant appeals from a judgment of the Supreme Court, Dutchess County, dated October 2, 1972, which dismissed the writ nunc pro tune as of November 16, 1971. Judgment affirmed, without costs. The minutes of the Supreme Court, Albany County, sufficiently show that an order was made in this case, duly transferring the trial of the indictment from the Supreme Court to the County Court, Albany County. Hence, the County Court had jurisdiction over appellant at the time of his 1959 trial and conviction. Munder, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.